Citation Nr: 1242788	
Decision Date: 12/14/12    Archive Date: 12/20/12

DOCKET NO.  10-35 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the right lower extremity (also claimed as right foot neuropathy) including as secondary to service-connected type II diabetes mellitus.  

2.  Entitlement to service connection for peripheral neuropathy of the left lower extremity (also claimed as left foot neuropathy) including as secondary to service-connected type II diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

N. L. Rippel, Counsel


INTRODUCTION

The Veteran served on active duty from April 1965 to October 1968, from July 1969 to May 1977 and from March 1981 to January 1986.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 


REMAND

The Veteran urges that he has peripheral neuropathy of the lower extremities due to his exposure to Agent Orange in service or due to service-connected diabetes mellitus, type II.  Specifically, he contends that episodes of neuropathy noted in private medical records over the years since service are more indicative of whether he currently has such a disorder than the "snap shot" report of the November 2009 VA examination in which no neuropathy was found.  The Board notes that the November 2009 VA examination was in fact an examination to establish service connection for diabetes mellitus.  The examiner specifically indicated that a peripheral neuropathy worksheet would not be used because there was no date of diagnosis of neuropathy in relation to diabetes.   

Thus Veteran has not been provided a VA examination for peripheral neuropathy in conjunction with his claim, and there is no etiology opinion of record that is adequate for adjudication purposes.  Given the findings of neuropathy in the prior records and considering that service connection for diabetes was established following the November 2009 examination, it is the judgment of the Board that such an examination, one that takes into account the Veteran's entire history, would facilitate its decision on this claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also McLendon v. Nicholson, 20 Vet. App. 79, 84 (2006).  Therefore, the Veteran should be afforded a VA examination to determine the nature and etiology of any currently present peripheral neuropathy of the bilateral lower extremities.  

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding medical records pertaining to treatment or examination of the Veteran's peripheral neuropathy of the bilateral lower extremities during the period of this claim. 

2.  The Veteran should be afforded a VA examination by a physician with sufficient expertise to determine the nature and etiology of any recently or currently present peripheral neuropathy of the bilateral lower extremities.  The claims file must be made available to and reviewed by the examiner.  All findings should be reported in detail, and all indicated diagnostic studies should be performed. 

Based on the examination results and a review of the claims file, the examiner should provide an opinion with respect to peripheral neuropathy of the bilateral lower extremities as to whether there is a 50 percent or better probability that the disability is etiologically related to the Veteran's active service or service-connected disability, to include whether the disability was chronically worsened by service-connected disability.  The examiner should address the Veteran's contention discussed above. 

The supporting rationale for all opinions expressed must also be provided.  

3.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent, must be associated with the claims folder if the Veteran fails to report for the examination.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause may have adverse effects on his claims. 

4.  The RO or the AMC should undertake any other development it determines to be warranted. 

5.  Then, the RO or the AMC should adjudicate the Veteran's claims.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be furnished to the Veteran and his representative and they should be afforded the requisite opportunity to respond.

By this remand the Board intimates no opinion as to the final outcome warranted. 

No action is required of the Veteran until he is otherwise notified, but he has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


